                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


TITUS HENDERSON,

             Plaintiff,

      v.                                             Case No. 19-CV-749

JIM SCHWOCHERT, et al.,

             Defendants.


                               SCREENING ORDER


      Plaintiff Titus Henderson, an inmate confined at the Green Bay Correctional

Institution, filed a pro se complaint under 42 U.S.C. § 1983 alleging that the

defendants violated his civil rights. This order resolves Henderson’s motion for leave

to proceed without prepaying the filing fee and his motion to waive the initial partial

filing fee and screens his complaint.

      The court has jurisdiction to resolve Henderson’s motion to proceed without

prepaying the filing fee and to screen the complaint in light of Henderson’s consent

to the full jurisdiction of a magistrate judge and the Wisconsin Department of

Justice’s limited consent to the exercise of magistrate judge jurisdiction as set forth

in the Memorandum of Understanding between the Wisconsin Department of Justice

and this court.
   1. Motion for Leave to Proceed without Prepaying the Filing Fee

       The Prison Litigation Reform Act (PLRA) applies to this case because

Henderson was a prisoner when he filed his complaint. See 28 U.S.C. § 1915(h). The

PLRA allows the court to give a prisoner plaintiff the ability to proceed with his case

without prepaying the civil case filing fee. 28 U.S.C. § 1915(a)(2). When funds exist,

the prisoner must pay an initial partial filing fee. 28 U.S.C. § 1915(b)(1). He must

then pay the balance of the $350 filing fee over time, through deductions from his

prisoner account. Id.

       On July 9, 2019, the court ordered Henderson to pay an initial partial filing fee

of $0.22. (ECF No. 8.) On August 2, 2019, Henderson moved to waive that fee. (ECF

No. 9.) Henderson asserts that he is not allowed to use a legal loan to pay his filing

fees, and therefore “no funds exist to pay” the $0.22 initial partial filing fee. (Id.)

       This court has the authority to waive a plaintiff’s initial partial filing fee under

28 U.S.C. § 1915(b)(4) if he lacks both the “assets” and the “means” to pay it. The

Seventh Circuit has explained that “[i]t is not enough that the prisoner lack assets

on the date he files.” Newlin v. Helman, 123 F.3d 429, 435 (7th Cir. 1997), overruled

in part on other grounds by Walker v. O’Brien, 216 F.3d 626, 628–29 (7th Cir. 2000),

and Lee v. Clinton, 209 F.3d 1025, 1027 (7th Cir. 2000). If that were the case,

prisoners could easily avoid paying the initial partial filing fee by spending what is

in his trust account before filing his lawsuit. Therefore, a prisoner’s “means” is

construed broadly. A prisoner may lack “assets” but still have “means” to pay the fee.



                                             2
       According to his trust account statement, Henderson received small deposits

to his account in January and February 2019. But all of those deposits were

immediately withdrawn to pay filing fees in thirteen other federal lawsuits and one

state lawsuit brought by Henderson. From March 2019 through June 2019, shortly

before he filed his trust account statement, Henderson was apparently in disciplinary

segregation and received no deposits. His ending balance was zero.

       Given that Henderson has neither the assets nor the means to pay the initial

partial filing fee, the court will not require him to pay one. The court will therefore

grant Henderson’s motion to waive the initial partial filing fee and his motion for

leave to proceed without prepaying the filing fee. He must pay the remainder of the

filing fee over time in the manner explained at the end of this order.

   2. Screening the Complaint

       2.1 Federal Screening Standard

       Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint if the prisoner raises

claims that are legally “frivolous or malicious,” that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915A(b).

       In determining whether the complaint states a claim, the court applies the

same   standard that     applies to    dismissals under Federal          Rule   of Civil

Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017) (citing

                                          3
Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To

state a claim, a complaint must include “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint

must contain enough facts, accepted as true, to “state a claim for relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).

      To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that

someone deprived him of a right secured by the Constitution or the laws of the United

States, and that whoever deprived him of this right was acting under the color of state

law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing

Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). The court

construes pro se complaints liberally and it holds them to a less stringent standard

than pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio,

792 F.3d 768, 776 (7th Cir. 2015)).

      2.2 Henderson’s Allegations

      Henderson lists as defendants Wisconsin Department of Corrections (“WDOC”)

Division of Adult Institutions Administrator Jim Schwochert, WDOC Secretary

Cathy Jess, and former WDOC Secretary Edward Wall.



                                            4
      He also lists Wisconsin Secure Program Facility (“WSPF”) Warden Gary

Boughton and WSPF employees Tim Haines, Lieutenant Tom, Lieutenant Brudos,

David Gardner, Lebeus Brown, Thomas Brown, Sergeant Godfrey, Correctional

Officer Nelson, Sergeant Hennerman, and Lieutenant Hanfield.

      Henderson sues the defendants in their individual and official capacities. (ECF

No. 1 at 2.) He asserts claims under 42 U.S.C. §§ 1981 and 1983. (Id.)

      Henderson alleges that on January 24, 2013, defendants Hennerman,

T. Brown, and Nelson referred to Henderson using racial epithets and threatened to

assault him as they were taking him to the law library. (ECF No. 1 at 3.) Hennerman

allegedly asked defendant Godfrey to “show me how to kill this n[*****] and get away

with it.” (Id.) Godfrey instructed Hennerman and T. Brown to kick Henderson’s

outside leg “to make it look like a clean self-defense kill.” (Id.) Later, when

Hennerman, Nelson, and T. Brown took Henderson from the law library to his cell,

Hennerman kicked Henderson’s leg, causing Henderson to lean to the side in an

attempt to stop the attack. (Id.) The three defendants yelled “racist comments” at

Henderson as they continued to attack him. (Id. at 4.) Godfrey allegedly came running

up to join the assault, laughing, and asked, “You kill that n[*****]?” (Id.) Henderson

alleges that Haines, L. Brown, and Gardner encouraged the attack and abuse on

Henderson. (Id. at 6.)

      After the attack, defendants L. Brown, Gardner, and Brudos left Henderson

naked in a cold, feces-smeared cell, with open vents and without clothes or bedding.

(ECF No. 1 at 4.) Henderson alleges that “months later,” Dr. Cox (not a defendant)

                                          5
denied him medical care. (Id.) T. Brown, L. Brown, and Hennerman wrote a false

disciplinary report against Henderson for injuring another officer during the attack.

(Id.) Defendants Tom and Haines then imposed 360 days of solitary confinement on

Henderson, which extended his mandatory release date, without providing a hearing.

(Id.) Henderson alleges that defendants Wall and Haines “visited” Henderson’s cell,

and Wall sent e-mails “to address [the] physical torture/abuse of WSPF inmates in

Solitary Conf.” (Id. at 5.) Yet Henderson remained in the cell without adequate

clothes, bedding, or food. (Id.)

       Henderson separately asserts that defendants Wall and Jess created DOC

policy 373.09 allowing juveniles to defend themselves against attacks by guards but

did not create a complementary policy allowing adults to defend themselves. (ECF

No. 1 at 5.) Henderson asserts that this is age discrimination and that Jess has

“established a ‘State Created Danger’ in violation of Wis. Stat. § 939.43–.49.” (Id.)1

Henderson asserts that Schwochert and Jess intentionally created DOC policy 373.09

to prevent Henderson from using self-defense and to punish him for attempting to do

so during the attack. (Id. at 6.) He says Schwochert and Jess have intentionally

refused to provide a complementary policy that would protect black inmates. (Id.)

       Henderson also alleges that from March 1, 2008, through January 1, 2014,

defendants Brown 2 and Gardner assisted T. Brown and Hennerman in writing false



       1Henderson also asserts that “Raemisch” is liable for creating the “state
created danger” but does not list anyone with that name as a defendant in this case.

       2   The Court assumes this reference is about defendant L. Brown.
                                           6
conduct reports against Henderson. (ECF No. 1 at 6.) Henderson allegedly filed

numerous grievances and “special placement needs form” to Haines and Boughton

about his treatment by T. Brown. (Id.) Henderson does not say whether he received

any response to his grievances or requests.

      Henderson seeks a declaratory judgment, an injunction, and monetary

damages. (ECF No. 1 at 8–9.)

      2.3 Analysis

          2.3.1 Claims Under 42 U.S.C. § 1981

      Although Henderson ostensibly brings claims under 42 U.S.C. § 1981, he does

not assert any valid claims under that statute. Under § 1981:

      All persons within the jurisdiction of the United States shall have the
      same right in every State and Territory to make and enforce contracts,
      to sue, be parties, give evidence, and to the full and equal benefit of all
      laws and proceedings for the security of persons and property as is
      enjoyed by white citizens, and shall be subject to like punishment, pains,
      penalties, taxes, licenses, and exactions of every kind, and to no other.

42 U.S.C. § 1981(a). The statute thus “prohibits racial discrimination in the making

and enforcement of private contracts.” Runyon v. McCrary, 427 U.S. 160, 168 (1976).

In this case, there is no allegation that the defendants interfered with Henderson’s

right to make or enforce a contract on account of his race. Therefore, the complaint

fails to state a claim under § 1981.

          2.3.2 Official Capacity Claims

      Henderson sues only WDOC employees. The claims against these defendants

in their official capacities are construed as claims against the WDOC, the agency for


                                           7
which they work. Kentucky v. Graham, 473 U.S. 159, 165 (1985) (citing Monell v. New

York City Dep’t of Soc. Servs., 436 U.S. 658, 690, n. 55 (1978)). These claims against

the WDOC are “no different from a suit against the State itself” and are, therefore,

construed as claims against the State of Wisconsin. See Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 71 (1989) (citing Graham, 473 U.S. at 165–66; Monell, 436 U.S.

at 690 n.55). But a state is not a “person” subject to suit under § 1983. Lapides v. Bd.

of Regents of the Univ. Sys. of Ga., 535 U.S. 613, 617 (2002); Will, 491 U.S. at 71.

Henderson, therefore, cannot recover money damages against any defendant in his

or her official capacity.

       The Supreme Court has clarified, however, that “a state official in his or her

official capacity, when sued for injunctive relief, would be a person under § 1983

because ‘official-capacity actions for prospective relief are not treated as actions

against the State.’” Will, 491 U.S. at 71 n.10 (quoting Graham, 473 U.S. at 167 n. 14,

and Ex Parte Young, 209 U.S. 123, 159–60 (1908)). To proceed with his official-

capacity claims for injunctive relief, Henderson must allege that the State of

Wisconsin was responsible for the violation of his constitutional rights because of a

practiced custom or policy. Monell, 436 U.S. at 691.

       Henderson seeks to sue current WDOC Secretary Jess and former WDOC

Secretary Wall in their official capacities. Because a suit against an official in his or

her official capacity is, in effect, a suit against the official’s office, Will, 491 U.S. at




                                             8
71, these claims are duplicitous. Henderson’s official-capacity claim against the

WDOC Secretary is directed at only Jess, the current WDOC Secretary.

       Henderson seeks to challenge the creation and implementation of DOC 373.09

without a complementary policy allowing adults to use self-defense during assaults

by prison guards. He insists that Schwochert, Jess, and other prison officials created

DOC 373.09 to discriminate against him, as an adult inmate, and prevent adult

inmates from defending themselves against attacks in prison. He seeks a judgment

declaring that Schwochert and Jess’s actions in enforcing only the juvenile statute

violates his rights and an injunction ordering Schwochert and Jess to apply the

statute to all adult inmates. Because this claim seeks prospective relief, the court will

permit Henderson to proceed against Schwochert and Jess in their official capacities.

See Deida v. City of Milwaukee, 192 F. Supp. 2d 899, 917 (E.D. Wis. 2002) (quoting

Papasan v. Allain, 478 U.S. 265 (1986), and Green v. Mansour, 474 U.S. 64, 68 (1985)).

       Henderson also seeks an injunction ordering an offsite medical exam to

determine the extent of his injuries from the attack. But Henderson does not allege

that there is a practiced custom or policy tying the State of Wisconsin to his assault

by the hands of the prison officers. He may not sue Jess in her official capacity for

this injunctive relief.

       Henderson also seeks a judgment against Godfrey, T. Brown, Nelson, and

Hennerman declaring that their use of racial comments during the alleged attack

constituted a hate crime. But Henderson does not allege that these defendants

attacked him pursuant to a State custom or policy. Moreover, the relief he seeks

                                           9
would be retroactive in nature, and Henderson does not allege that these defendants

are committing ongoing violations of his rights. As such, this relief does not fall into

the exception of Ex Parte Young, and Henderson is barred from seeking it in this

action. See Deida, 192 F. Supp. 2d at 913 (citing Green, 474 U.S. at 68). He, therefore,

does not state a claim again Godfrey, T. Brown, Nelson, Hennerman, or any other

WSPF defendant in his or her official capacity.

          2.3.3 Individual Capacity Claims

      Many of Henderson’s allegations are stated against one or two defendants with

an “ et al.” following those defendants’ names. Referring to a group of defendants in

that collective fashion, however, is not sufficient to state a claim against every

defendant. A plaintiff instead “must plead that each Government-official defendant,

through the official’s own individual actions, has violated the Constitution.” Iqbal,

556 U.S. at 676; e.g. Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)

(“Given the complaint’s use of either the collective term ‘Defendants’ or a list of the

defendants named individually but with no distinction as to what acts are

attributable to whom, it is impossible for any of these individuals to ascertain what

particular unconstitutional acts they are alleged to have committed.”).

      Henderson’s allegations that Hennerman, T. Brown, Nelson, and Godfrey

assaulted him amount to a claim of excessive force. The Eighth Amendment protects

a convicted inmate from cruel and unusual punishments. See generally Wilson v.

Seiter, 501 U.S. 294 (1991). “[T]he unnecessary and wanton infliction of pain . . .

constitutes cruel and unusual punishment forbidden by the Eighth Amendment.”

                                          10
Hudson v. McMillian, 503 U.S. 1, 5 (1992) (quoting Whitley v. Albers, 475 U.S. 312,

319 (1986)). Establishing an Eighth Amendment claim of excessive force requires a

showing that (1) “the alleged wrongdoing was objectively ‘harmful enough’ to

establish a constitutional violation,” and (2) “‘the officials act[ed] with a sufficiently

culpable state of mind.’” Hudson, 503 U.S. at 8 (quoting Wilson, 501 U.S. at 298, 303).

The “core judicial inquiry” is “whether force was applied in a good-faith effort to

maintain or restore discipline, or maliciously and sadistically to cause harm.” Id. at

6 (citing Whitley, 475 U.S. at 320-21).

      Henderson sufficiently alleges a claim of excessive force against Hennerman,

T. Brown, Nelson, and Godfrey, who he says attacked him without provocation when

they were escorting him to his cell. He also alleges that he heard them discussing how

to make the attack look like they were acting in self-defense and referring to

Henderson using racist language. The court will allow these Eighth Amendment

claims to proceed.

      To the extent Henderson seeks to hold Haines, L. Brown, and Gardner

responsible as supervisors of the guards who attacked him, he fails to allege facts

establishing a link between the attack and the supervisors’ awareness of it. Under

§ 1983, a government official “may not be held liable for the unconstitutional conduct

of their subordinates under a theory of respondeat superior.” Iqbal, 556 U.S. at 676.

The official may be liable only when the official, through her “own individual actions,

has violated the Constitution.” Id. Henderson merely alleges that Haines, L. Brown,

and Gardner “encouraged” T. Brown, Hennerman, and Nelson “to abuse and attack

                                           11
Plaintiff Henderson.” (ECF No 1 at 6.) But he does not allege how they encouraged

the attack or what they did to encourage it. Henderson’s conclusory allegation alone

is insufficient to raise his supervisory liability claim above the speculative level.

See id. at 678 (citing Twombly, 550 U.S. at 555).

      Henderson also alleges that, after the attack, L. Brown, Gardner, and Brudos

left him naked in a cold cell without bedding or clothes. These allegations amount to

a claim of deliberate indifference to Henderson’s health and safety, which also arises

under the Eighth Amendment. See Estelle v. Gamble, 429 U.S. 97, 104 (1976). A claim

of deliberate indifference consists of both objective and subjective components.

Farmer v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the objective component, a

prisoner must show that he “is incarcerated under conditions posing a substantial

risk of serious harm.” Id. The subjective component of an Eighth Amendment

violation requires a prisoner to demonstrate that the official acted with the requisite

intent, that is, that he had a “sufficiently culpable state of mind.” Farmer, 511 U.S.

at 834; see also Wilson, 501 U.S. 294 at 302–03. “[D]eliberate indifference describes a

state of mind more blameworthy than negligence.” Farmer, 511 U.S. at 835. Thus,

“the prison official must know[] of and disregard[] an excessive risk to inmate health

or safety.”   Id. at 837–38. Henderson’s allegations that L. Brown, Gardner, and

Brudos placed him in a cell without clothes, bedding, or food “to impose pain and

suffering” satisfies both components. This claim will be allowed to proceed.

      To the extent Henderson seeks to hold Wall liable as supervisor of L. Brown,

Gardner, and Brudos, he does not state a claim. Henderson alleges that Wall sent

                                          12
emails meant to address the conditions of inmates in segregation at WSPF.

Henderson’s allegations do not suggest that Wall disregarded Henderson’s condition,

even if Henderson’s conditions did not change or improve.

      Henderson alleges that T. Brown, L. Brown, and Hennerman wrote a false

report against him after the attack. He says Tom and Haines imposed 360 days of

solitary confinement based on the report, which extended his mandatory release date,

without a hearing. To the extent Henderson seeks to challenge the validity of his

disciplinary conviction, he is barred from doing so because that claim, if successful,

would necessarily imply the invalidity of his prison disciplinary conviction that

extended his time “in custody.” See Simpson v. Nickel, 450 F.3d 303, 307 (7th Cir.

2006); Cunningham v. O’Leary, 40 F. App’x 232, 235 (7th Cir. 2002) (citing Edwards

v. Balisok, 520 U.S. 641, 648 (1997)). But Henderson is not barred from challenging

the denial of a hearing before imposition of 360 days’ solitary confinement because

that claim challenges only a condition of his confinement—his year in segregation—

even though the condition is the result of a prison disciplinary action. See DeWalt v.

Carter, 224 F.3d 607, 617–18 (7th Cir. 2000).

      Henderson’s allegation that he was denied a hearing before being sentenced to

solitary confinement arises under the Fourteenth Amendment. “The Due Process

Clause of the Fourteenth Amendment applies only to deprivations of life, liberty, and

property.” Isby v. Brown, 856 F.3d 508, 524 (7th Cir. 2017). Henderson must allege

that he was deprived of a protected liberty interest by being sentenced to 360 days in

segregation. If he was, then he was due a hearing before imposition of that sentence.

                                         13
Id. (citing Hess v. Bd. of Trs. of S. Ill. Univ., 839 F.3d 668, 673 (7th Cir. 2016)). A

prison disciplinary proceeding does not give rise to a protected liberty interest unless

the restrictions imposed constitute an “atypical and significant hardship on the

inmate in relation to the ordinary incidents of prison life.” Sandin v. Conner, 515

U.S. 472, 484 (1995). A long stint in disciplinary segregation does not create a

protected liberty, even if it lasts the entire length of the prisoner’s incarceration.

Hernandez v. Hanks, 65 F. App’x 72, 74 (7th Cir. 2003) (citing Wagner v. Hanks, 128

F.3d 1173, 1176 (7th Cir.1997), and Sandin, 515 U.S. at 484). But the court must

consider “both the duration and the conditions of the segregation.” Marion v.

Columbia Correction Inst., 559 F.3d 693, 698 (7th Cir. 2009). A year of segregation in

conditions that are “significantly harsher than those in the normal prison

environment” could constitute a deprivation of liberty. Id. (citing Bryan v. Duckworth,

88 F.3d 431, 433 (7th Cir. 1996), abrogated on other grounds by Diaz v. Duckworth,

143 F.3d 345, 346 (7th Cir. 1998)).

      Henderson does not describe the conditions of his segregation. He alleges only

that he was sentenced to 360 days in segregation for the disciplinary infraction.

Because the length of his segregation was so long, however, the court will allow this

claim to proceed. See Marion, 559 F.3d at 698–99 (concluding that review of prisoner’s

claim that he was kept in segregation for 240 days “requires scrutiny of the actual

conditions of segregation” and remanding).

      Henderson’s only allegation concerning Boughton is that Henderson filed

grievances and special placement needs forms to him. Henderson does not allege

                                          14
whether these forms were answered. Prisoners do not have a constitutional right to

be assigned to a particular prison, security classification, or housing assignment.

See Olim v. Wakinekona, 461 U.S. 238, 245-46 (1983); Meachum v. Fano, 427 U.S.

215, 225 (1976); Montanye v. Haymes, 427 U.S. 236, 243 (1976). And because there is

no inherent constitutional right to a prison grievance system, Antonelli v. Sheahan,

81 F.3d 1422, 1430 (7th Cir. 1996), any complaint that his grievances went

unanswered does not state a claim, George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007).

      Finally, Henderson’s complaint contains no allegations against Lieutenant

Hanfield. When a complaint fails to allege any action by a Defendant, it necessarily

fails to “state a claim for relief that is plausible on its face.” Twombly, 550 U.S. at

570. He therefore does not state a claim against Hanfield.

3. Conclusion

      THEREFORE, IT IS ORDERED that Henderson’s motion for leave to

proceed without prepaying the filing fee (ECF No. 3) is GRANTED. Henderson’s

motion to waive the initial partial filing fee (ECF No. 9) also is GRANTED.

      It is FURTHER ORDERED that defendants Wall, Boughton, and Hanfield

are DISMISSED from this case.

      Under an informal service agreement between the Wisconsin Department of

Justice and this court, a copy of the complaint and this order have been electronically

transmitted to the Wisconsin Department of Justice for service on defendants

Schwochert, Jess, Hennerman, T. Brown, Nelson, Godfrey, L. Brown, Gardner,

Brudos, Tom, and Haines. It is ORDERED that, under the informal service

                                          15
agreement, those defendants shall file a responsive pleading to the complaint within

60 days.

      IT IS FURTHER ORDERED that the agency having custody of Henderson

shall collect from his institution trust account the $350.00 balance of the filing fee by

collecting monthly payments from Henderson’s prison trust account in an amount

equal to 20% of the preceding month’s income credited to Henderson trust account

and forwarding payments to the Clerk of Court each time the amount in the account

exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The payments shall be clearly

identified by the case name and number assigned to this case. If Henderson is

transferred to another county, state, or federal institution, the transferring

institution shall forward a copy of this order along with his remaining balance to the

receiving institution.

      IT IS FURTHER ORDERED that a copy of this order be sent to the officer

in charge of the agency where Henderson is confined.

      IT IS FURTHER ORDERED that the parties may not begin discovery until

after the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

      IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner

E-Filing Program institutions3 must submit all correspondence and case filings to



      3  The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,
and Oshkosh Correctional Institution.
                                       16
institution staff, who will scan and e-mail documents to the court. Plaintiffs who are

inmates at all other prison facilities must submit the original document for each filing

to the court to the following address:

                           Office of the Clerk
                           United States District Court
                           Eastern District of Wisconsin
                           362 United States Courthouse
                           517 E. Wisconsin Avenue
                           Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the matter.

      Henderson is further advised that failure to make a timely submission may

result in the dismissal of this case for failure to prosecute. In addition, the parties

must notify the Clerk of Court of any change of address. Failure to do so could result

in orders or other information not being timely delivered, thus affecting the legal

rights of the parties.

      Dated at Milwaukee, Wisconsin this 9th day of October, 2019.



                                               WILLIAM E. DUFFIN
                                               U.S. Magistrate Judge




                                          17
